DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a moving mechanism…for allowing the spindle to move vertically relative to the support surface” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3-4 of claim 1 state, “the spindle is movable in a vertical direction that is along the support surface and perpendicular to the longitudinal axis.”  This limitation is viewed to be vague and indefinite, since it is unclear as to whether “and perpendicular to the longitudinal axis” is intended to go with “the spindle is movable” or with “vertical direction that is”.  
Lines 5-6 of claim 1 state, “a surface facing in a direction opposite to the support surface.”  This limitation is viewed to be vague and indefinite, as it is unclear as claimed as to whether the language “facing in a direction opposite to the support surface” is intended to refer to a particular (unclaimed) orientation angle or range of orientation angles of the surface of the support body relative to the support surface, or whether such is intended to merely reference a surface that is on an opposite side/end of the support body from where the support surface is located.  Furthermore, in the event that such language is intended to reference a particular (unclaimed) orientation angle or range of orientation angles of the surface of the support body relative to the support surface, it is unclear as claimed as to what orientation or orientations “facing in a direction opposite to the support surface” is/are intended to require versus what orientation/orientation(s) this language is intended to exclude.  For example, it is unclear as claimed whether such is intended to require that the surface (from which the ventilation hole extends) be parallel to the support surface, or whether an unspecified range of angular orientations is required.  In the event that such language is intended to reference a particular angular range or angular orientation, it is further unclear how far off from parallel the two surfaces (support surface and surface facing in a direction opposite to the support surface) may be and still be considered to be “facing” in opposite directions.  For example, if the two surfaces are disposed at a 10° angle to one another, is that sufficient to still be “facing” in opposite directions?  That said, again, it is unclear as claimed as to whether the limitation in question even intends to reference an angular orientation at all, as opposed to being intended to reference which end/side of the support body that the two surfaces are located.  The same situation exists in claim 1, lines 8-9, in the limitation “a blower arranged at the surface facing in the direction opposite to the support surface”.
Additionally, in claim 1, lines 8-9, it is unclear as set forth in the claim what is being set forth as “facing in the direction opposite to the support surface”, i.e., the blower, or the surface at which the blower is arranged”.  Thus, additionally, “the surface” in claim 1, line 8, lacks clear antecedent basis, as it is unclear as claimed whether or not such is intended to reference the “surface” of claim 1, line 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2, as best understood in view of the above rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. WO 2011/132314 A1 (hereinafter WO '314).  
Please note that WO '314 was cited by Applicant on the IDS filed on 8/13/2021.  The translation of WO '314 that was provided by Applicant on 8/13/2021 is cited below.
Claim 1:  Figure 1 of WO '314 shows a machine tool (1) that includes a spindle (16) that is supported on a support surface (13a) of a support body (15+17+18).  Examiner notes that the support body (15+17+18) includes a saddle (15), an upper telescopic cover (17) that comprises a respective plurality of movable covers (17a-17d), and a lower telescopic cover (18) that comprises a respective plurality of movable covers (18a-18d).  The support surface (13a) constitutes such, as it supports the support body (15+17+18).  The support surface (13a) slidably supports the saddle (15) of the support body (15+17+18) [translation, paragraph 0015].  Also, noting that the upper telescopic cover (17) and the lower telescopic cover (18) are fixed to the saddle (15), the support surface (13a) supports the upper (17) and lower telescopic covers (18) via the saddle (15).  Note that movable cover 17d of the upper telescopic cover (17) is directly fixed to the support body (15), while movable cover 18d of the lower telescopic cover (18) is directly fixed to the support body (15) [translation, paragraphs 0017-0018].
	With regards to the spindle (16), it is oriented such that the horizontal longitudinal axis thereof extends along the support surface (13a).  See Figures 1-4, for example.  Further, the spindle (13a) is movable in a vertical direction that is along the support surface (13a) and that extends perpendicular to the horizontal longitudinal axis of the spindle (16).
	With respect to the support body (15+17+18) of WO '314, it (15+17+18) is provided with a plurality of ventilation holes including a ventilation hole of the upper telescopic cover (17), a ventilation hole (15a) of the saddle (15), and a ventilation hole of the lower telescopic cover (15).  Please note that the ventilation hole of the upper telescopic cover (17) is the ventilation hole that Examiner will be discussing with respect to the claimed ventilation hole of claim 1.  
As can be seen in annotated Figure 2 (please see next page), the ventilation hole extends (left-to-right/right-to-left from the perspective of Figure 2 of WO '314) from a surface (labeled below) “facing” in a direction that is opposite to the support surface, through the support body (noting that the upper telescopic cover (17) is hollow), to the support surface (13a).  In extending from the surface facing in a direction that is opposite to the support surface, through the support body, to the support surface (13a), the ventilation hole opens “toward” the spindle (16), as broadly claimed.  This can be seen in Figure 1, noting that Figure 1 shows the ventilation hole (of upper telescopic cover 17), at a bottom portion thereof, opening toward the spindle (16) by opening into the saddle’s (15) ventilation hole (15a).  This is because the saddle’s (15) ventilation hole (15a) communicates with the inside of the saddle (15) [translation, paragraph 0020], and it is within the saddle (15) that at least a portion of the spindle (16) is mounted.  

    PNG
    media_image1.png
    671
    745
    media_image1.png
    Greyscale


	The machine tool (1) further comprises a blower (30) that, as broadly claimed, is arranged “at” the surface facing in the direction opposite to the support surface.  This is because the blower (30) of WO '314 is arranged near and/or on (at least ultimately) the surface facing in the direction opposite to the support surface.  Regarding the latter, the blower (30) is arranged on (at least ultimately) the surface facing in the direction opposite to the support surface, since the 
blower (30) is disposed upon an assembly that comprises a column (13), a column base (12), and the support body (15+17+18), the support body (15+17+18) including the surface facing in the direction opposite to the support surface.
	In use, the blower (30) functions to forcibly flow air through the ventilation hole.  This is apparent in Figure 1 which shows air forcibly being flowed through the ventilation hole via injections holes (41a) formed in an air supply pipe (41) associated with the blower (30).  Lastly, the blower (30) is arranged upstream of the ventilation hole in terms of cooling airflow.  This is apparent in Figure 1, noting that blower (30) and the uppermost part of the air supply pipe (41) are arranged above the ventilation hole, and air is forcibly flowed through this uppermost part of the air supply pipe (41) prior to entering the ventilation hole.  

Claim 2:  Examiner notes that lines 1-3 of dependent claim 2 set forth, “a moving mechanism on a support surface side of the support body, for allowing the spindle to move vertically relative to the support surface.”  As was stated above under Claim Interpretation, “a moving mechanism… for allowing the spindle to move vertically relative to the support surface” in claim 2 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  As a result, the “moving mechanism” is interpreted as comprising the following (per paragraph [0039] of the specification), and equivalents thereto.  
[0039] In the present embodiment, the rear Y-axis rails 38 provided on the side of the support surface 37a of the support body 37 and the ball screw mechanism 60 constitute a moving mechanism for allowing the rear spindle 32 to be moved vertically relative to the support surface 37a of the support body 37.

	With respect to WO '314, it can be seen in Figure 2 thereof that guide rails (14a, 14b) are provided on the support surface (13a).  These guide rails (14a, 14b) function to slidably support the saddle (15) [translation, paragraph 0015] to which the spindle (16) is mounted.  Noting that the guide rails (14a, 14b) extend vertically on the support surface (13a) on a support surface side of the support body (15+17+18), said guide rails (14a, 14b) are oriented such that they allow for the saddle (15), and the spindle (16) that is mounted to said saddle (15), to move vertically relative to the support surface (13a).  The guide rails (14a, 14b) “allow” in the sense that they provide guided support for vertical displacement of the saddle (15) and spindle (16).  Noting that in claim 2 “a moving mechanism… for allowing the spindle to move vertically relative to the support surface” doesn’t require the moving mechanism to drive vertical movement of the claimed spindle relative to the claimed support surface, it is noted that the guide rails (14a, 14b) of WO '314 constitute an equivalent of the “moving mechanism…for allowing the spindle to move vertically relative to the support surface.”  Again, the guide rails (14a, 14b) “allow” in the sense that the guide rails (14a, 14b) provide guided support along the support surface (13a) for the vertical displacement of the saddle (15) and spindle (16).
	Thus, the guide rails (14a, 14b) of WO '314 carry out the function specified in lines 2-3 of the claim, said function being “for allowing the spindle to move vertically relative to the support surface.”  Furthermore, the guide rails (14a, 14b) of WO '314 aren’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, said guide rails (14a, 14b) perform the identical function (for allowing the spindle to move vertically relative to the support surface), and produces substantially the same results as the corresponding “moving mechanism” of Applicant.  Based on the foregoing, the guide rails (14a, 14b) of WO '314 are an equivalent of the “moving mechanism” of Applicant.  Thus, in the form of said guide rails (14a, 14b), WO '314 discloses “a moving mechanism [14a, 14b] on a support surface side of the support body [15+17+18], for allowing the spindle [16] to move vertically relative to the support surface [13a].”

Alternatively, Claim 1, as best understood in view of the above rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlyle et al. (U.S. Patent No. 5,213,019 A).
Note that Examiner cited Carlyle et al. on the PTO-892 mailed on 11/29/2021.  
Claim 1:  Figures 2 and 3 of Carlyle et al. show a machine tool comprising a spindle (72) that is supported on a support surface (64) of a support body (R+B).  As to the support body (R+B), it comprises a base (B) and a riser block (R).  Please be advised that the spindle (72) is supported with such an orientation that a horizontal longitudinal axis of the spindle (72) extends along the support surface (64).  Next, as can best be seen in Figure 3, the spindle (72) is rotatably mounted in a headstock housing (70) of a headstock (HS) by way of bearings (74) [column 4, lines 44-46].  Noting this, the headstock (HS) is mounted by bolts (12) to the riser block (R) of the support body (R+B) [column 3, lines 1-2].  When the bolts (12) are loosened and temporarily removed, for example, the headstock (HS), and by extension the spindle (72) thereof, is able to be moved by an operator, gantry, or crane, for example, in a vertical direction that is along/beside/next to the support surface (64) and perpendicular to the horizontal longitudinal axis of the spindle (72).  Additionally/Alternatively, the base (B) of the support body (R+B) has disposed thereon a plurality of leveling feet (8) that can be vertically adjusted [column 3, lines 11-14].  When vertically adjusting these leveling feet (8), the support body (R+B), and the spindle (72) since it is mounted to said support body (R+B), are moved in the vertical direction that is along/beside/ next to the support surface (64) and perpendicular to the horizontal longitudinal axis of the spindle (72).  (Please be advised that claim 1 as presently set forth does not limit as to how or in what way or relative to what that the claimed spindle is movable in the claimed vertical direction).  
	Next, as can best be seen in Figure 2, the support body (R+B) is provided with a ventilation hole (44+60) that comprises first (44) and second fluid passageways (60).  Please be advised that the ventilation hole (44+60) extends from a side surface (5) of the base (B) of the support body (R+B), through the support body (R+B), to the support surface (64), so as to open toward the spindle (72).  Please note that the support surface (64) faces a respective plurality of directions over an angular range, including a first given direction.  Likewise, the side surface (5) of the base (B) faces a respective plurality of directions over an angular range, including a second given direction.  As can be seen on the following page within annotated Figure 2 of Carlyle et al., the given direction and the second given direction extend opposite to one another.  Since the side surface (5) has been shown to face the second given direction that is opposite to the first given direction that the support surface (64) faces, the side surface (5) of the base (B) is able to be considered to be “a surface (5) facing in a direction opposite to the support surface.”  Please be advised that hereinafter, the side surface (5) of the base (B) will be referred to by Examiner as “the surface (5) facing in a direction opposite to the support surface.”  Based on the foregoing, Carlyle et al. discloses the ventilation hole (44+60) extending from the surface (5) facing in a direction opposite to the support surface, through the support body (R+B), to the support surface (64), so as to open toward the spindle (72).  

    PNG
    media_image2.png
    886
    1080
    media_image2.png
    Greyscale

	Figure 2 also shows the machine tool as further comprising a blower (54) that is arranged at the surface (5) facing in a direction opposite to the support surface.  In use, said blower (54) functions to forcibly flow air through the ventilation hole (44+60) [column 4, lines 25-27].  Lastly, as is apparent from Figure 2 of Carlyle et al., the blower (54) is arranged upstream of the ventilation hole (44+60) in terms of cooling airflow.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722